431 F.2d 726
UNITED STATES of America, Appellee,v.William WRIGHT, Appellant.
No. 20109.
United States Court of Appeals, Eighth Circuit.
September 29, 1970.

Philip G. Kaplan, St. Louis, Mo., for appellant.
James M. Gordon, Asst. U. S. Atty., St. Louis, Mo., for appellee; Daniel Bartlett, Jr., U. S. Atty., St. Louis, Mo., on the brief.
Before GIBSON and LAY, Circuit Judges, and HUNTER, District Judge.
PER CURIAM.


1
Wright has been convicted of interstate transportation of a motor vehicle in violation of 18 U.S.C.A. § 2312.


2
The evidence showed that the vehicle, a 1968 Cadillac, was on a used-car parking lot in Chicago, Illinois, on Saturday, September 27, 1969. It was discovered missing the following Monday morning, September 29, 1969. Defendant was apprehended driving it in St. Louis, Missouri, on October 1, 1969. He was without motor vehicle registration or driver's license. At the time of his arrest he falsely represented himself to be the owner of the car. At trial his subsequent alibi was effectively impeached. The evidence is clearly sufficient to sustain the conviction. Cf. Burke v. United States, 388 F.2d 286 (8 Cir. 1968).


3
On appeal error is urged as to the court's instruction that possession of a recently stolen automobile, if not satisfactorily explained, is a circumstance from which the jury may reasonably draw the inference of knowingly transporting a stolen vehicle in interstate commerce. This standard instruction has drawn continued approval without exception from this court. See Burke v. United States, supra.


4
Judgment affirmed.